Citation Nr: 0636128	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  95-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to a compensable rating for seborrheic 
dermatitis, to include whether a timely appeal of this issue 
has been received.

3.  Entitlement to a rating in excess of 30 percent for pes 
planus.

4.  Entitlement to a rating in excess of 10 percent for a 
skin condition of the feet, to include tinea pedis and 
onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
July 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1995 and June 1996 rating decisions.


FINDINGS OF FACT

1.  The veteran was not diagnosed with gout for many years 
following service, and there is no medical evidence linking 
gout to the veteran's time in service.

2.  The veteran failed to file a timely substantive appeal 
with regard to his claim of entitlement to a compensable 
rating for seborrheic dermatitis.

3.  The medical evidence fails to show that the veteran's pes 
planus is pronounced.

4.  The evidence shows that the veteran's feet are covered in 
lesions, constantly itch, and were described as markedly 
disfigured.

5.  There is no evidence the skin condition of the veteran's 
feet is productive of ulceration, crusting, or systemic or 
nervous manifestations and it is not exceptionally repugnant.  

6.  The evidence shows that less than 5 percent of the 
veteran's entire body is affected by the skin condition on 
his feet.

7.  The evidence fails to show that the veteran treats his 
skin condition with either constant or near-constant systemic 
therapy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  Jurisdiction over the claim of entitlement to a 
compensable rating for seborrheic dermatitis has not been 
conveyed upon the Board; and the appeal of this issue is 
therefore dismissed.  38 U.S.C.A. § 7101 (West 2002); 
38 C.F.R. § 20.200 (2006).

3.  The criteria for a rating in excess of 30 percent for pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5276 
(2006).  
 
4.  The criteria for a 30 percent rating for a skin condition 
of the feet, to include tinea pedis and onychomycosis, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805, 
7806, 7813 (as in effect prior to and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).

Gout

The veteran contends that his gout is the result of his time 
in service.  However, the medical evidence fails to support 
this contention.  

Service medical records are silent for any complaints of, or 
treatment for, gout while the veteran was in service; and the 
veteran was not diagnosed with gout for many years after 
service.  The first record of gout occurring was in September 
1994, nearly two decades after the veteran was discharged 
from service.

After an examination in July 1996, the examiner indicated 
that while the veteran clearly had gout, the examiner was 
unable to find any clinical evidence to support the veteran's 
claim that his gout was related to his time in service.

Given that the onset of the veteran's gout was many years 
after he was discharged from service and that the medical 
evidence fails to connect the veteran's gout to his time in 
service, the preponderance of evidence is against the 
veteran's claim and it is therefore denied.

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Seborrheic Dermatitis

The veteran's initial claim for seborrheic dermatitis was 
denied in April 1995; he filed his notice of disagreement in 
August 1995; and a statement of the case was issued in June 
1996.  However, there is no evidence to show that the veteran 
filed a substantive appeal to perfect his appeal within the 
allotted 60 days.

In the Board's remand in November 2003, it was noted the 
steps necessary to perfect an appeal of the rating for 
seborrheic dermatitis had not been timely accomplished.  The 
case was remanded to allow the veteran the opportunity to 
present evidence and argument addressing the question whether 
he has filed a timely and adequate substantive appeal of the 
RO's denial of an increased evaluation for seborrheic 
dermatitis.  However, following the remand, neither the 
veteran, nor his representative, provided any additional 
evidence to demonstrate that the veteran's claim for a 
compensable rating for seborrheic dermatitis was perfected 
for appeal.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 

An appeal consists of a notice of disagreement and a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  Without both 
of these timely filed documents, jurisdiction is not conveyed 
on the Board to adjudicate a veteran's claim.  As such, 
because the veteran's appeal for a compensable rating for 
seborrheic dermatitis was not perfected, the Board lacks the 
jurisdiction to adjudicate the claim, and it is therefore 
dismissed.

Pes planus

The veteran's pes planus is currently rated at 30 percent 
under 38 C.F.R. § 4.71a, DC 5276, which is assigned for 
severe pes planus, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is assigned 
for bilateral, pronounced pes planus, manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

The veteran requested a higher rating for his pes planus; 
indicating that his pes planus caused his weight to be 
displaced on the outsides of his shoes, leading to uneven 
wear on his shoes; and complaining that his foot problems 
were not improved by orthopedic appliances (substantive 
appeal).  At his RO hearing, the veteran indicated that he 
wore arch supports, which failed to resolve his foot problem, 
as his feet continue to bow inward.  He also testified that 
his feet caused a lot of pain with any amount of activity.  

Nevertheless, the medical evidence shows that a rating in 
excess of 30 percent is not warranted.  During the course of 
the veteran's appeal, he has undergone many VA examinations 
and foot treatments.  However, the medical evidence fails to 
document the objective symptomatology necessary to show that 
pes planus is pronounced, thereby warranting a 50 percent 
rating.

The veteran underwent a VA examination in September 1995 at 
which he was diagnosed with bilateral pes planus with mild 
bunion formations.  The veteran indicated that he had resumed 
wearing arch supports, but he failed to wear them to the 
examination.  In July 1996, the veteran's feet were examined 
again, but the examiner reached the same conclusion as was 
reached at the September 1995 examination (that there was 
bilateral pes planus with mild bunion formations), and the 
examiner indicated that there was no evidence of an acute 
disease affecting the metatarsophalangeal joint.  
Nevertheless, the veteran did complain about occasional 
tenderness of the metatarsophalangeal joint of both feet.  At 
a third examination in 1998, the examiner indicated that the 
veteran had pain, fatigue and reduced endurance as a result 
of the foot pain.  There was also pain on motion of the big 
toes, pain in the big toes upon weightbearing, and the 
veteran's gait was antalgic.  Nevertheless, there was no 
tenderness on moving the forefoot or midfoot and no 
callosities seen.  During flare-ups, the examiner opined that 
there was a significant increase in pain and decrease in 
range of motion.  

At an examination in June 2001, the veteran was noted to have 
marked pes planus, but there was no indication of the 
manifestations of the pes planus.

The veteran underwent a VA examination in February 2006 at 
which it was noted that he had difficulty with any walking 
and was only able to walk six blocks on good days.  The 
veteran also indicated that he had difficulty walking up 
stairs, hills or ladders.  While the veteran indicated that 
he could only stand for 20 minutes; the examiner noted that 
the veteran would work for 30 minutes at a time in his back 
yard, (which was so limited due to tinea pedis, rather than 
pes planus).  Additionally, it was noted that the veteran was 
not getting any specific treatment for his feet, he was not 
using any inserts, and he had not had any recent injections 
or surgeries.  The examiner indicated that the veteran had 
pain on manipulation of the metatarsophalangeal joints of the 
great toes; and tenderness to palpation of the horizontal 
longitudinal arch of the foot.  The veteran also had moderate 
ankle pronation, with mild inward bowing of the Achilles 
tendons bilaterally and mild-to-moderate Achilles tendon 
bowing bilaterally.  The veteran was also unable to walk on 
his heels or toes, but there was no weakness or instability 
of the feet noted.  The examiner indicated that the veteran 
had mild-to-moderate pes planus when sitting, and moderate-
to-severe pes planus when standing.

The veteran also underwent numerous VA podiatry consultations 
during the pendency of his appeal.  Nevertheless, while he 
was regularly diagnosed with pes planus, there was no 
indication in any of the treatment records to suggest that 
the veteran's pes planus was pronounced (thereby warranting a 
rating in excess of 30 percent).  At the most recent VA 
examination it was indicated that the veteran's pes planus 
was moderate-to-severe, which would appear to be minimally 
severe by any measure, and therefore it necessarily fails to 
rise to the level of pronounced pes planus.  It was also 
indicated that the veteran was no longer even receiving 
specific treatment for his feet, and the veteran was no 
longer trying any corrective devices.  The veteran was also 
able to work in his yard for 30 minutes at a time, and his 
time was cut short by his tinea pedis, not his pes planus.  
The current medical evidence indicates that the veteran had 
moderate, not marked, pronation, and while there was some 
tenderness along the horizontal longitudinal arch, severe 
spasms were not triggered by manipulation of the tendo 
achillis.  

There is some uncertainty as to whether the veteran's pes 
planus could be improved by orthopedic shoes or appliances.  
The veteran testified at a hearing before the RO in July 1997 
that an arch support did not entirely alleviate his foot 
condition and that even with an arch support, his foot still 
bowed inward.  Nevertheless, the veteran had declined to wear 
his foot support to his VA examination in 1995; and at his 
examination in 2006 the examiner noted that the veteran no 
longer used any inserts, but no reason was specified.  

In any event, the evidence fails to show that the veteran's 
pes planus warrants a 50 percent rating; as the medical 
evidence does not show pronounced pes planus.  Therefore, the 
veteran's claim is denied.

Skin Condition of the Feet

The veteran's skin condition of the feet, which includes 
tinea pedis and onychomycosis, is currently rated at 10 
percent under 38 C.F.R. § 4.118, DC 7813; which directs that 
the tinea pedis should be rated under either disfigurement of 
the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 
7803, 7804, or 7805), or under dermatitis (DC 7806), 
depending upon the predominant disability.  The condition 
affects the feet, however, and a recent VA examination showed 
no scars.  As such, the appropriate diagnostic code is DC 
7806.

Under the rating criteria in effect when the veteran filed 
his appeal, a 10 percent rating was assigned for dermatitis 
or eczema when there was exfoliation, exudation or itching, 
if it involved an exposed surface or extensive area; a 30 
percent rating was assigned when there was exudation or 
constant itching, extensive lesions, or marked disfigurement; 
and a 50 percent rating was assigned when there was 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or where the skin condition was 
exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (as in 
effect prior to August 30, 2002).

The veteran is clearly affected by the skin diseases on his 
feet (onychomycosis and tinea pedis), and the medical 
evidence demonstrates that a 30 percent rating is warranted.  

The veteran has had several toenails removed as a result of 
the onychomycosis, and the tinea pedis affects most of the 
areas of his toes.  The veteran has also indicated that he 
must regularly soak his feet in order to prevent itching; and 
at the veteran's most recent examination in February 2006, it 
was noted that both feet had lesions and disfigurement.  
Additionally, the examiner noted that there was marked 
disfigurement of all the toenails, and constant itching.  In 
view of this, the Board considers the criteria for a 30 
percent rating have been met.  

Nevertheless, the evidence fails to show that a rating in 
excess of 30 percent is warranted under either the old or 
revised regulations.  At the February 2006 examination, it 
was noted that neither foot had ulceration, crusting, or 
systemic or nervous manifestation and the feet were not found 
to be exceptionally repugnant.  

This examination report is consistent with the previous VA 
examinations of the veteran's feet which were conducted 
throughout the pendency of the veteran's appeal (in 1995, 
1996, 1998, and 2001) and which similarly failed to show 
ulceration, crusting, or systemic or nervous manifestation, 
or exceptional repugnance.   

Treatment records show some treatment at the VA podiatry 
clinic during the 1990s, but the examiner in February 2006 
indicated that the veteran had not been receiving any 
specific treatment for his feet.  Even so, the treatment 
records from the podiatry clinic fail to show that the tinea 
pedis and onychomycosis caused ulceration or extensive 
exfoliation or crusting, or systemic or nervous 
manifestations, or that the veteran's feet were exceptionally 
repugnant.

As such, a rating in excess of 30 percent rating is not 
available under the old criteria.

Under the current regulations, the next higher rating (60 
percent) is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected by 
a skin condition, or when constant or near-constant systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, was required during the past 12-month period.  
38 C.F.R. § 4.118, DC 7806 (2006).

At the veteran's February 2006 examination the examiner noted 
that the tinea pedis affected all the areas of the veteran's 
toes bilaterally, but only 2 percent (well below the 5 
percent required for a even a compensable rating) of the 
veteran's body was affected by the skin conditions on his 
feet.   Additionally, the examiner indicated that the veteran 
was not receiving any corticosteroids.  A similar conclusion 
is obtained from a review of Podiatry clinic records.  

As such, a rating in excess of 30 percent is not available 
for the skin condition affecting the veteran's feet under the 
current regulations.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2004.  By this, and by previous 
letters, the statements of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, the veteran's claims were readjudicated 
following the provision of notice; and the veteran was 
specifically offered the opportunity to demonstrate that he 
had filed a timely substantive appeal of his claim of 
entitlement to a compensable rating for seborrheic 
dermatitis, but neither he, nor his representative, addressed 
this issue.  Furthermore, the veteran indicated in September 
2006 that he had no additional evidence to substantiate his 
claim.

VA treatment records have been obtained, as have the 
veteran's service medical records.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran testified at a hearing before the RO and was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  Efforts, including initial and 
follow-up requests, were also made to acquire records from VA 
treatment centers per the veteran's request.  However, a 
response was received that no records were found.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for gout is denied.

A compensable rating for seborrheic dermatitis is dismissed.

A rating in excess of 30 percent for pes planus is denied.

A 30 percent rating for a skin condition of the feet is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


